                                                                             1
                                                                             2
                                                                             3
                                                                             4
                                                                             5
                                                                             6
                                                                             7
                                                                             8
                                                                                                          UNITED STATES DISTRICT COURT
                                                                             9
                                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                                            10
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11                                SACRAMENTO DIVISION
                                       2049 Century Park East, Suite 3550




                                                                            12
                                            Los Angeles, CA 90067




                                                                            13    SPECIAL SITUATIONS FUND III QP,           Case No. 2:14-cv-02571-MCE-KJN
                                                                                  L.P., SPECIAL SITUATIONS
                                                                            14    CAYMAN FUND, L.P, and DAVID M.            Hon. Morrison C. England, Jr.
                                                                                  FINEMAN, Individually and On Behalf
                                                                            15    of All Others Similarly Situated,         ORDER GRANTING MOTION
                                                                                                                            FOR LEAVE TO WITHDRAW AS
                                                                            16                   Plaintiff,                 COUNSEL
                                                                            17              v.
                                                                            18    MARRONE BIO INNOVATIONS,
                                                                                  INC., PAMELA G. MARRONE,
                                                                            19    JAMES B. BOYD, DONALD J.
                                                                                  GLIDEWELL, HECTOR ABSI, ELIN
                                                                            20    MILLER, RANJEET BHATIA,
                                                                                  PAMELA CONTAG, TIM FOGARTY,
                                                                            21    LAWRENCE HOUGH, JOSEPH
                                                                                  HUDSON, LES LYMAN, RICHARD
                                                                            22    ROMINGER, SHAUGN STANLEY,
                                                                                  SEAN SCHICKEDANZ, and ERNST &
                                                                            23    YOUNG LLP,
                                                                            24                   Defendant.
                                                                            25
                                                                            26
                                                                            27
                                                                            28
                                                                                                                                ORDER GRANTING MOTION FOR LEAVE TO
                                                                                 17592284                               1        WITHDRAW AS COUNSEL 2:13-CV-03226-R-
                                                                                                                                                                VBK
                                                                             1              Upon consideration of Defendant Hector M. Absi, Jr.'s ("Mr. Absi") Motion
                                                                             2   for Leave to Withdraw as Counsel, and for good cause shown, it is HEREBY
                                                                             3   ORDERED THAT John V. McDermott is hereby withdrawn as counsel of record.
                                                                             4   The Clerk of the Court is directed to remove Mr. McDermott from the electronic
                                                                             5   docket as well as the ECF Service List. Defendant Mr. Absi will continue to be
                                                                             6   represented by Jonathan C. Sandler of the law firm of Brownstein Hyatt Farber
                                                                             7   Schreck, LLP in this action.
                                                                             8              IT IS SO ORDERED.
                                                                             9   Dated: October 17, 2018

                                                                            10
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11
                                       2049 Century Park East, Suite 3550




                                                                            12
                                            Los Angeles, CA 90067




                                                                            13
                                                                            14
                                                                            15
                                                                            16
                                                                            17
                                                                            18
                                                                            19
                                                                            20
                                                                            21
                                                                            22
                                                                            23
                                                                            24
                                                                            25
                                                                            26
                                                                            27
                                                                            28
                                                                                                                                    ORDER GRANTING MOTION FOR LEAVE TO
                                                                                 17592284                                    2       WITHDRAW AS COUNSEL 2:13-CV-03226-R-
                                                                                                                                                                    VBK
